FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                 _____________________________

                         No. 1D18-2648
                 _____________________________

JENNIFER MCLENDON,

    Appellant,

    v.

RICHARD D’AMICO,

    Appellee.
                 _____________________________

On appeal from the Circuit Court for Duval County.
Daniel F. Wilensky, Judge.

                          April 5, 2019

PER CURIAM.

     Jennifer McLendon and Richard D’Amico divorced in 2015. At
the time, D’Amico was suffering from addiction, and the parties
agreed that his visits with their minor child would be supervised.
One year later, D’Amico petitioned for unsupervised time-sharing,
alleging that he was no longer an addict and that shared custody
was in the child’s best interest. After hearing two days’ worth of
evidence, the trial court sided with D’Amico and modified the
judgment. (It ordered, though, that D’Amico submit to continued
drug testing.) McLendon now appeals, arguing that the
amendment was not in the child’s best interest and that the court
overlooked evidence of D’Amico’s continued problems.

     Trial courts are afforded broad discretion in determining
custody arrangements. See Hoyt v. Chalker, 228 So. 3d 697, 699
(Fla. 1st DCA 2017). Section 61.13, Florida Statutes, sets out
factors for consideration. See Neville v. McKibben, 227 So. 3d 1270,
1273 (Fla. 1st DCA 2017). And here, the court found that those
factors supported awarding D’Amico unsupervised time-sharing.
The court based its findings on, among other things, testimony
that D’Amico had been sober for three years, remained active in
recovery, and was a successful high-school teacher and coach. The
court also considered expert testimony that D’Amico’s addiction
was in remission. Although McLendon disagrees with the court’s
findings and points to some contradictory evidence, the findings in
the court’s detailed order were supported by competent,
substantial evidence. We therefore must affirm. See Neville, 227
So. 3d at 1273 (“As competent, substantial evidence exists to
support the trial court’s award of 50/50 timesharing and school
address designation, it must be affirmed on appeal.”).

    AFFIRMED.

ROBERTS, KELSEY, and WINSOR, JJ., concur.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Stephanie A. Sussman of Bledsoe, Jacobson, Schmidt, Wright &
Sussman, Jacksonville, for Appellant.

Stacey DeVall of the DeVall Firm, P.A., Jacksonville, for Appellee.




                                 2